Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 1, the preamble calls for a “device”, but the body calls for 2 (maybe 3?) unconnected elements.  Is this claim directed to a device, an article, maybe a list of parts.
	A to claim 1, how many stages are in this claim?  is the “a stage” (line 4) one of the “stages’ (line 4), for a total of at least 2. Is this claim a combination of a plurality of ‘stages” (line 4) and “a stage” for a total of at least 3?
	As to claim 1, a (single) “slot” (line 4) is not consistent with “are” (line 5).
	As to claim 1, does “a stage” (line 4) relate to each of the “stages” (line 4)?
	As to claim 1, is the base 120 pivoting “in” (line 3) the body 130?  Such is not consistent with Figure 1. 
	As to claims 2,3,4, are the stages additional, or even total?  The preambles are not consistent with the bodes of these claims.  Is this claim an article, or a list of parts?
	As to claim 2, “two” is not consistent with claim 1’s “stages, a stage” (line 4, claim 1) which more accurately suggests 3 stages.
	As to claim 2, how many total stages are in this claim?  Is it 5, 4, maybe a total of 2?  It’s impossible to tell if the “device comprises two stages” means a total of 2, or maybe 2 more.  Such is additionally complicated by the uncertainty of claim 1.  Applicant needs to make theses claims clear as to whether is adding more stages, or if the presented number is a total of all of the stages. 
	As to claim 3, “three” is not consistent with claim 1’s “stages, a stage” (line 4, claim 1) which could potentially be 2.  
	 As to claim 3, how many total stages are in this claim?  Is it 6, 5, or maybe a total of 3?  Such is additionally complicated by the uncertainty of claim 1.  Applicant needs to make theses claims clear as to whether is adding more stages, or if the presented number is a total of all of the stages.
 As to claim 4, do the “more than three” related to 3 additional stages, a total number of stages, or even something else?  Applicant needs to make these claims clear as to whether is adding more stages, or if the presented number is a total of all of the stages.
As to claim 4, how many total stages are in this claim?  Is it 7, 6, or maybe a total of 4?  Such is additionally complicated by the uncertainty of claim 1.  Applicant needs to make these claims clear as to whether is adding more stages, or if the presented number is a total of all of the stages.
As to claim 5, “such as laser” is indefinite.
As to claim 5, how does one check “part of the straightness”?  Is there such a concept as “part of straightness”?  What geometry does the quoted passage mean in the context of the sensor of the aircraft?
	As to claim 9, “properties which are inferior” is confusing, as softer material is beneficial; so how is such “inferior”?
As to claim 10, the preamble calls for a “device”, but the body calls for a list of parts (“indicators”) not connected to anything else.  Such is inconsistent.
	As to claim 11, “for example” is indefinite.  As such, what if anything is the device connected to?
	As to claim 11, how might a device be connected to a remote server or phone?  Note that Para 42 sends info to such, but the device is not connected to such.  Is this claim calling for a message actually being sent?
	As to claim 12, what exact structure does “retaining mechanism” relate to in the specification and/or drawings.  This is a means plus function limitation, so it’s necessary to know the exact structure to able to grasp the meaning, along with any equivalents.
	As to claims 13,15, “for example” is indefinite.
	As to claim 13, how might a computer place a device against a vane?  Please show support.  
	As to claim 15, “depending” is indefinite.  Does such depend on whether the step was carried out, or maybe the results of any verifying?
	
Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 16 removed the actual steps of claim 13, and even removed the actual device of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.







Claims 1-4,8-16 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Pelletier et al ‘106.
Pelletier et al ‘106 teach a device to check geometry of an angle of attack sensor, the device and sensor including:

    PNG
    media_image1.png
    603
    824
    media_image1.png
    Greyscale

The many corners of the device at not tagged/named as stages, and the base is not depicted as pivoting in a body.
As to claims 1-4, it would have been obvious rotate the base within a body because vanes must be effectively rotated for effective use.  Also, the many corners of the block 40 are shaped similarly, and thus to that extent are as much “stages” as that claimed.
As to claims 8,9, it would have been obvious tom construct block 40 from polymer/plastic because such material in inexpensive, and used in articles of construction.   3D printers construct items employing polymers, but regardless, this limitation is a product by process.
As to claims 10,11, it would have been obvious for a fellow to remind a worker via cell phone to return a tool.
As to claim 12, note that the body 40 is supported on the sensor, suggestive of employing a securing element.
As to claim 13, the device is placed, geometry is tested as per Para 26.  No weight to intended usage.
As to claim 15, it would have been obvious for an individual to transmit a message that provides results of a test, per para 26.
As to claims 13-16, it is well known to automate a test that is otherwise carried out manually, such employing computer control.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Argentieri 6342826 teaches (Figure 1) a device for checking the geometric angle of an attack sensor, the sensor including a body 105 on which is mounted a vane assembly made of a base 115 pivoting in the body 105 and a vane 110; the device including stages 120, each stage including a slot 122.  However, the slots are not configured to accept a portion of the sensor.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri from 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached at telephone number 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/ROBERT R RAEVIS/               Primary Examiner, Art Unit 2861